DETAILED ACTION
	This non-final office action is in response to Applicant’s submission filed February 19, 2021.  The instant application is a continuation Application No. 15571774, now U.S. Patent No. 10755240, Application No. 15806154 now U.S. Patent No. 10929821.  Claims 1-23 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because Figure 13 is informal. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-23 are rejected on the ground of nonstatutory double patenting over claims 1-30 of U.S. Patent No. 10755240 (Application No. 15571774) since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: independent claims 1 and 12 of the instant application are encompasses (word for word match) of Claim 1, step a of U.S. Patent No 10755240 essentially incorporates all of the limitations of the instant application.  Independent claims 1 and 12 of the instant application omit step b, from claim 1 of the patent, omitting the digital receipt transaction processing steps. It would have been obvious to one skilled in the art would have found it obvious to delete/omit these limitations (i.e. digital receipt transaction processing) because the same end result would still be obtained. 
Instant Application ‘601
USPN 10755240
1, 12
1
2
14
3
15
4
16
5
20
6
6
7
22
8
23
9
26

21
11
29
12
1
13
14
14
15
15
16
16
20
17
21
18
22
19
23
20
26
21
26
22
27
23
29


Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.


Claims 1-23 are rejected on the ground of nonstatutory double patenting over claims 1-24 of U.S. Patent No. 10929821 (Application No. 15806154) since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows:
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: independent claims 1 and 12 of the instant application are encompasses (word for word match) of Claim 1, step a of U.S. Patent No 10929821 essentially incorporates all of the limitations of the instant application.  Independent claims 1 and 12 of the instant application omit step b, from claim 1 of the patent, omitting the digital receipt transaction processing steps. It would have been obvious to one skilled in the art would have found it obvious to delete/omit these limitations (i.e. digital receipt transaction processing) because the same end result would still be obtained. 
Instant Application ‘601
USPN 10929821
1
1a
2
10
3
6
4
11
5
12
6
8
7
12
8
23

16
11
1
12
1a
13
10
14
6
15
11
16
12
17
8
18
12
19
13
22
8
23
23


Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Regarding independent Claims 1 and 12, the claims are directed to the abstract idea of sales receipt creation (preamble “A sales receipt creation system in a retail environment…having a plurality of product displays”). This is a process (i.e. a series of steps) which (Statutory Category – Yes –process).  
The claims recite a judicial exception, a method for organizing human activity, sales receipt creation (Judicial Exception – Yes – organizing human activity).  Specifically the claims are directed to a creation/generation of sales receipts by a seller (merchant, vendor), wherein sales receipt creation is a fundamental economic practice that falls into the abstract idea subcategories of sales activities and commercial interactions.  See 2019 Revised Guidance, 84 Fed. Reg. at 52.  Further all of the steps of “storing”, “receiving”, “receiving”, “assigning”, “formatting” and “transmitting” recite functions of the sales receipt creation are also directed to an abstract idea that falls into the abstract idea subcategories of sales activities and commercial interactions.  The intended purpose of independent claims 1 and 12 appears to be the formatting and transmitting a purchase transaction receipt by a seller.  Accordingly, the claims recite an abstract idea – fundamental economic practice, specifically in the abstract idea subcategories of sales activities and commercial interactions.  The exceptions are the seller/sellers (who are people), buyer (who is a person) and additional limitations of generic computer elements: receipt transaction processing system, output interface and purchase payment processing system.  See 2019 Alice, 573 U.S. 208, 223.  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea.  The claims as a whole do not recite more than what was well-known, routine and conventional in the field (see MPEP § 2106.05(d)).  In light of the foregoing and under the 2019 Revised Guidance, that each of the claims, considered as a whole, is directed to a patent-ineligible abstract idea that is not integrated into a practical application and does not include an inventive concept.  Accordingly the claims are not patent eligible under 35 U.S.C. 101.

Additionally, the claims recite a judicial exception, a mental processes, which can be performed in the human mind or via pen and paper (Judicial Exception – Yes – mental process).  
The claimed steps of assigning purchase transaction data and formatting a digital receipt all describe the abstract idea.  These limitations as drafted are directed to a process that under its reasonable interpretation covers performance of the steps in the mind but for the recitation of the generic computer components.  Other than the recitation of a receipt transaction processing system, output interface and purchase payment processing system nothing in the claimed steps precludes the step from practically being performed in the mind.  The claims do not recite additional elements that are sufficient to amount to significantly more than the abstract idea because the step(s) of storing a sellers digital receipts identifier, receiving a buyer’s digital receipt identifier and receiving purchase transaction data are directed to insignificant pre-solution activity (i.e. data gathering).   The step of transmitting the digital transaction receipt is directed to insignificant post solution activity (i.e. data output). The mere nominal recitation of a generic processor does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process. (Judicial Exception recited – Yes – mental process).

As discussed above the additional elements in the claims amount to no more than a mere instruction to apply the abstract idea using generic computing components, wherein mere instructions to apply an judicial exception using generic computer components cannot integrate a judicial exception into a practical application or provide an inventive concept.  For the receiving, storing and transmitting steps that were considered extra-solution activity, this has been re-evaluated and determined to be well-understood, routine, conventional activity in the field. Applications specification does not provide 
The claims are ineligible under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.

Regarding dependent claims 2-11 and 13-23, the claims are directed to the abstract idea of sales receipt creation and merely further limit the abstract idea claimed in independent claims 1 and 12.  
Claims 2 and 13 further limits the abstract idea by limiting the seller purchase system to a POS system connected to the seller digital transaction system via an API (a more detailed abstract idea remains an abstract idea).  Claims 3 and 14 further limits the abstract idea by including an API operating a buyer interface (a more detailed abstract idea remains an abstract idea).  Claims 4 and 15 further limits the abstract idea by graphical user interface for receiving buyer’s digital receipt (a more detailed abstract idea remains an abstract idea).  Claims 5 and 16 further limits the abstract idea by generating a seller transaction receipt (a more detailed abstract idea remains an abstract idea).  Claims 6 and 17 further limits the abstract idea by including a buyer receipt message (a more detailed abstract idea remains an abstract idea).  Claims 7 and 18 further limits the abstract idea by generating a seller transaction record including additional seller purchase data (a more detailed abstract idea remains an abstract idea).  Claims 8 and 19 further limits the abstract idea by providing a confirmation message (a more detailed abstract idea remains an abstract idea).  Claims 9 and 21 further limits the abstract idea by providing support for one or more forms of electronic payment (a more detailed abstract idea remains an abstract idea).  Claims 10 and 22 further limits the abstract idea by providing a buyer receipt 
None of the limitations considered as an ordered combination provide eligibility because taken as a whole the claims simply instruct the practitioner to apply the abstract idea to a generic computer.  

Further regarding claims 1-23, Applicant’s specification discloses that the claimed elements directed to a receipt transaction processing system, output interface and purchase payment processing system at best merely comprise generic computer hardware which is commercially available. More specifically Applicant’s claimed features directed to a system do not represent custom or specific computer hardware circuits, instead the terms merely refers to commercially available software and/or hardware. Thus, as to the system recited, "the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea." See Alice Corp. Pry. Ltd., 134 S.Ct. at 2360.
Accordingly the claims merely recite manipulating data utilizing generic computer hardware.  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Further the lack of detail of the claimed embodiment in Applicant’s disclosure is an indication that the claims are directed to an abstract idea and not a specific improvement to a machine.
Accordingly given the broadest reasonable interpretation and in light of the specification the claims are interpreted to include the process steps being performed by a human mind or via pen and paper.  The claim limitations which recite a computer implemented method is at best recite generic, well 
Applicant has not demonstrated that a special purpose machine/computer is required to carry out the claimed invention.  A special purpose machine is now evaluated as part of the significantly more analysis established by the Alice decision and current 35 U.S.C. 101 guidelines.  It involves/requires more than a machine only broadly applying the abstract idea and/or performing conventional functions.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claims 11 and 23, Claims 11 and 23 recite the limitation "the….system performs al of the same processes" in Claims 1 and 12 respectively.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction required.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Tavares et al., U.S. Patent Publication No. 2013/0151344 in view of Fields et al., U.S. Patent Publication No. 2009/0076967 and further in view of Argue et al., U.S. Patent Publication No. 2014/0067568.

Regarding Claims 1 and 12, Tavares et al. discloses a system and method (associated with a seller’s payment processing system) for providing a seller independent electronic digitized transaction receipt (Figures 3, 4) for a transactional purchase independent of the seller specific processing system (Figure 1; Paragraphs 5, 18, 20) and independent of payment (card issuers; Figure 1, Element 132) used by the buyer (cardholder) to pay for the purchase (Figure 1; Paragraphs 20, 28), the method and system comprising:
A seller digital receipt transaction processing system communicatively coupled to the sellers purchase payment processing system (Figure 1, Elements 122, 110; Figure 2; Paragraph 20) and independent of any payment means or payment account number and an output interface (e.g. website; 
Storing a seller’s digital receipt identifier uniquely identifying the seller from among a plurality of non-related and non-associated sellers (e.g. merchant identifier, merchant name, email address, logo – Figures 3, 4; Paragraphs 17, 22, 27);
Receiving a buyer’s digital receipt identifier that uniquely identifies the buyer within the digital receipts transaction processing system and being independent of any form of payment and payment account number used by the buyer to pay the seller for the purchase (Paragraphs 22, 24, 25, 64, 65; Figure 2, Element 212; Figure 4);
Receiving purchase transaction data from the seller’s purchase payment processing system which includes transaction receipt data including data related to a purchased item or items, price, payment amount (Figure 1, Element 122; Figure 2, Element 254; Figure 9; Paragraphs 5, 20, 28);
Assigning a transaction digital receipt number to the received purchase transaction data that uniquely identifies the seller and the purchase transaction (Figure 4; Figure 9; Paragraph 35, 63);
Formatting a digital transaction receipt including the assigned digital transaction receipt number, the received seller’s digital receipt identifier, the buyers receipt identifier and the transaction receipt data (Figures 3, 4, 9; Paragraphs 20, 22, 35);
Transmitting the digital transaction receipt over the output interface (Figures 3, 4; Paragraphs 5, 17, 21, 22, 27; Figure 2); and

While anonymous purchase transaction systems are old and very well-known and while Tavares et al. discloses a seller accessing/viewing purchase transaction data that does not include personalized data providing an identify of a buyer (e.g. aggregated data; Figures 5, 7), Tavares et al. does not disclose 

Fields et al., from the same field of transaction processing, discloses a system comprising receiving purchase transaction data from the seller’s payment processing system which does not include personalized data providing an identify of the buyer (Paragraphs 13, 80. 90-102; Figures 2, 5, 7).

It would have been obvious to one skilled in the art that the system of Tavares et al. would have benefited from the well-known practice of anonymous purchasing systems wherein purchase transaction data received from the seller’s payment processing system which does not include personalized data providing an identify of the buyer in view of the disclosure of Fields et al., since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claims 2 and 13, Tavares et al. discloses a method and system wherein the seller’s purchase payment processing system is a seller’s Point of Sale system (Figure 1, Element 112) and wherein the interface between the seller’s POS and seller digital transaction system is an application programming interface (API) (Figures 1, 6).

Regarding Claims 3 and 14, Tavares et al. discloses a system and method wherein the seller’s digital receipt transaction processing system includes a seller mobile device coupled to the seller’s purchase payment processing system and includes an application program operating a buyer user interface configured to receive a buyers digital receipt from at least ONE of: an RFID chip, OR barcode, 

Regarding Claims 4 and 15, Tavares et al. discloses a system and method wherein the seller’s purchase processing system includes a hosted a graphical user interface (GUI) on a web OR mobile application and wherein receiving the buyers digital receipt identifier includes at least ONE of: receiving over the hosted GUI, wherein the hosted GUI includes an online prompt message OR icon to the buyer that is online entering OR scanning of the buyers digital receipt identifier (Figures 3, 4).

Regarding Claims 5 and 16, Tavares et al. discloses a system and method wherein the seller purchase payment processing system is configured to generate a seller transaction receipt (STR) specific to the seller and includes seller OR seller purchase payment processing system defined purchase transaction data (Figures 4, 6; Paragraphs 27, 29, 33), wherein the seller digital receipt transaction processing system is formatted to receive the seller transaction data of the seller transaction receipt as well as additional seller transaction data and to format the additional seller transaction data within the transaction receipt (Figures 4, 6; Paragraphs 27, 29, 33).

Regarding Claims 6 and 17, Tavares et al. discloses a system and method wherein the received seller defined purchase transaction data includes a buyer receipt message selected from the group consisting of (at least one of) a coupon, service code, rebate, prize, text message, warranty OR advertisement (Figures 4, 6; Paragraphs 26, 30, 36, 37, 43).

Regarding Claims 7 and 18, Tavares et al. discloses a system and method wherein the seller purchase payment processing system is configured to generate a seller transaction receipt (STR) specific 

Regarding Claims 8 and 19, Tavares et al. discloses a system and method wherein the digital receipt transaction processing system is configured to provide a message to the seller purchase payment processing system to complete the purchase transaction only upon receipt of the buyers’ purchase confirmation message from the seller’s purchase payment processing system (Paragraphs 28-30).

Regarding Claims 9, 20 and 21, Tavares et al. discloses a system and method wherein the seller purchase processing system, the digital receipt transaction processing system and the digital transaction receipt are each configured to support a form of payment that includes cash and ONE or more forms of electronic payment selected from the group consisting of (i.e. at least one of): cash, PayPal, credit card, debit card, loyalty card, e-wallets, bitcoin, NFC, Bluetooth OR other wireless payment platforms/applications (Paragraph 47, 63, 75).

Regarding Claims 10 and 22, Tavares et al. discloses a system and method wherein the seller digital receipt transaction processing system is further configured to receive a buyer selected receipt message selected from the group consisting of (at least one of) a coupon, OR service code, OR rebate, OR prize, OR text message, OR warranty OR advertisement (Figures 4, 6; Paragraphs 26, 30, 36, 37, 43).

Regarding Claims 11 and 23, Tavares et al. discloses a system and method wherein if the digital transaction processing system fails to receive the buyers receipt identification, the seller digital receipt transaction processing system performs all of the same processes, but wherein the formatting of the digital receipt does not include the buyers digital receipt identifier (Figures 3, 4, 9; Paragraphs 20, 22, 35) and in replay to the transmitting of the digital transaction receive receives a copy of the digital transaction receipt as an ‘orphan’ digital transaction receipt (Figure 1, Element 150; Paragraphs 22, 24).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT L JARRETT whose telephone number is (571)272-7033. The examiner can normally be reached M-TH 6am-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT L. JARRETT
Primary Examiner
Art Unit 3623



/SCOTT L JARRETT/Primary Examiner, Art Unit 3623